 4:19-cr-03011-JMG-CRZ Doc # 558 Filed: 04/15/21 Page 1 of 1 - Page ID # 2448




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3011

      vs.
                                                           ORDER
DANTE D. WILLIAMS,

                  Defendants.


      For the reasons stated on the record,


      IT IS ORDERED that Defendant’s motion for new counsel, (Filing No. 554),
is denied.



      Dated this 15th day of April, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
